F I L E D
                                                                         United States Court of Appeals
                                                                                 Tenth Circuit
                         UNITED STATES COURT OF APPEALS
                                                                                  JUL 28 1999
                                    TENTH CIRCUIT
                                                                             PATRICK FISHER
                                                                                      Clerk

 UNITED STATES OF AMERICA,

           Plaintiff-Appellee,
 v.                                                            No. 98-4168
 MARTIN DELUNA-NUNEZ,                                     (D.C. No. 98-CR-228)
                                                                (D. Utah)
           Defendant-Appellant.




                                 ORDER AND JUDGMENT*


Before SEYMOUR, Chief Judge, BALDOCK, and HENRY, Circuit Judges.**


       Agents from the Immigration and Naturalization Service (“INS”) apprehended

Defendant Martin DeLuna-Nunez in St. George, Utah on April 22, 1998. Defendant had

previously been deported from the United States on May 23, 1997. Defendant was

charged with and pleaded guilty to illegal reentry into the United States after deportation,



       *
          This order and judgment is not binding precedent, except under the doctrines of
law of the case, res judicata, and collateral estoppel. The court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be cited under
the terms and conditions of 10th Cir. R. 36.3.
       **
         After examining the briefs and appellate record, this panel has determined
unanimously to honor the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f). The case is therefore ordered submitted without
oral argument.
in violation of 8 U.S.C. § 1326. The court sentenced Defendant to 37 months of

imprisonment. In doing so, the district court enhanced Defendant’s sentence by sixteen

levels pursuant to U.S.S.G. § 2L1.2(b)(1)(A). On appeal, Defendant challenges the

applicability of the sixteen-point sentence enhancement. Our jurisdiction arises under 18

U.S.C. § 3742(a). We affirm.

       The base offense level for illegal reentry is eight. See U.S.S.G.

§ 2L1.2(a). In this case, the district court increased the base offense level by sixteen

pursuant to § 2L1.2(b)(1)(A), resulting in an adjusted offense level of twenty-four. The

district court then reduced the adjusted offense level by three for acceptance of

responsibility, resulting in a total offense level of 21. The district court also reduced

Defendant’s criminal history category from a IV to a I because the court found that the

seriousness of the defendant’s criminal history was significantly overrepresented in the

presentence report. As a result, the applicable guideline range in this case was thirty-

seven to forty-six months. Defendant challenges only one aspect of his sentence. He

argues that the district court erred by applying the sixteen-level enhancement pursuant to

§ 2L1.2(b)(1)(A) of the sentencing guidelines. That section provides as follows:

       (1) If the defendant previously was deported after a criminal conviction, or if the
       defendant unlawfully remained in the United States following a removal order
       issued after a criminal conviction, increase as follows (if more than one applies,
       use the greater):

              (A) If the conviction was for an aggravated felony, increase by 16 levels.



                                              2
       The application notes for § 2L1.2 provide that an “aggravated felony” is defined at

8 U.S.C. § 1101(a)(43). The relevant portion of § 1101(a)(43) defines “illicit trafficking

in a controlled substance (as defined in section 802 of Title 21), including a drug

trafficking crime (as defined in section 924(c) of Title 18)” and “a theft offense . . . or

burglary offense” as aggravated felonies. In this case, the district court applied the

§ 2L1.2 sentence enhancement based on Defendant’s conviction on May 9, 1997, in Idaho

for felony possession of methamphetamine, and on Defendant’s July 27, 1989, conviction

for first degree burglary in California. Defendant argues that neither the drug possession

or burglary convictions qualify as an aggravated felony under § 2L1.2. Therefore, he

argues the district court erred by enhancing his sentence sixteen levels. We review the

district court’s interpretation of a sentencing guideline de novo. United States v. Aranda-

Hernandez, 95 F.3d 977, 981 (10th Cir. 1996).

       Defendant argues that simple possession of a controlled substance does not

constitute an aggravated felony. We disagree. A state conviction for possession of a

controlled substance constitutes an aggravated felony for purposes of § 2L1.2. See

United States v. Valenzuela-Escalante, 130 F.3d 944, 946-47 (10th Cir. 1997). Defendant

was convicted on May 9, 1997, for drug possession, a crime we have previously held

constituted an aggravated felony. See id. He was subsequently deported on May 23,

1997, and then reentered the United States illegally in April 1998. Accordingly, the

district court did not err by applying the § 2L1.2 sixteen-level enhancement based on


                                               3
Defendant’s May 9, 1997, state conviction for drug possession.

       Defendant also challenges the district court’s reliance on his 1989 burglary

conviction to enhance his sentence. We need not reach the merits of this argument,

however, because we hold above that the felony drug conviction qualifies as an

aggravated felony under § 2L1.2. Section 2L1.2 requires only one aggravated felony in

order to increase the offense level by sixteen levels. See § 2L1.2(b)(1)(A) (“if the

conviction was for an aggravated felony, increase by 16 levels”).

       AFFIRMED.

                                                 Entered for the Court,



                                                 Bobby R. Baldock
                                                 Circuit Judge




                                             4